Citation Nr: 0612521	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  99-15 969A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder prior to July 1, 1996. 

2. Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder prior to September 23, 
1997. 

3. Entitlement to an effective date earlier than 
September 23, 1997, for the 100 percent rating for post-
traumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Mississippi Division of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse

ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for post-traumatic stress disorder (PTSD).  
In a November 1996 rating decision, the RO assigned a 
50 percent, effective from the date of the grant of service 
connection for PTSD.  In an April 2002 rating decision, the 
RO granted a 70 percent rating from July 1, 1996, and amended 
the effective date for the 100 percent rating to 
September 23, 1997.

The appeal has been previously remanded in January 2001, June 
2003, and September 2004.

In January 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. Prior to July 1, 1996, PTSD was manifest by no more than 
considerable industrial impairment and no more than 
considerable impairment in the ability to establish and 
maintain effective relationships.

2. Prior to September 23, 1997, PTSD was manifest by no more 
than severe industrial impairment and severe impairment in 
the ability to establish and maintain effective 
relationships, or occupational and social impairment with 
deficiencies in most areas, such as work or family relations, 
but virtual isolation in the community, borderline gross 
repudiation of reality, profound retreat from mature 
behavior, demonstrable unable to retain employment, or total 
occupational and social impairment has not been shown.  

3. The claim of service connection for PTSD was received at 
the RO in November 1993, and the date entitlement arose for 
the 100 percent rating was September 23, 1997, and not 
earlier. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 50 percent 
for PTSD prior to July 1, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996) (2005).

2. The criteria for an initial rating higher than 70 percent 
for PTSD prior to September 23, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.132, Diagnostic Coder 9411 (1996) (in effect 
prior to November 7, 1996), § 4.130, Diagnostic Code 9411 
(2005) (in effect from November 7, 1996). 

3. The criteria for an effective date earlier than September 
23, 1997, for the 100 percent rating for PTSD are not met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2005).

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006) held that the VCAA 
notice requirements must also include a provision pertaining 
to the rating of the disability and the effective date of the 
award if the benefit is awarded. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that the appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 120. 

As alluded to above, the initial rating decision in December 
1995 occurred before the enactment of the VCAA in November 
2000.  

In February 2002 and September 2004, the RO notified the 
veteran of the VCAA by letter.  The notices included the type 
of evidence needed to substantiate the claim for increase, 
namely, evidence that the disability was worse, and the claim 
for an earlier effective date, that is, evidence of the date 
that the increase arose.  The veteran was informed that VA 
would obtain VA records and records from other Federal 
agencies, including records of the Social Security 
Administration, and that he could submit employment records 
or private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit any evidence 
in his possession. 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As the VCAA notices came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by late timing of the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006). 

On the claim for increase, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
effective date for the staged rating for PTSD.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the claim for increase.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (in addressing a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim for 
increase, any question as to the effective date of any staged 
rating to be assigned is rendered moot. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  A rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to 
which of two ratings is to be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran perfected an appeal of the initial rating 
following the initial award of service connection for PTSD.  
Therefore, the Board will consider all the evidence of record 
for staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD has been rated under the provisions of Diagnostic Code 
9411 of the Rating Schedule.  38 C.F.R. Part 4.  During the 
pendency of the appeal, the rating criteria for PTSD were 
revised effective November 7, 1996.  Where a regulation 
changes during the course of an appeal, the disability 
considered must be evaluated under the criteria in effect 
prior to the change with consideration of the evidence of 
record at that time.  The disability must also be evaluated 
under the criteria in effect after the change with 
consideration of the evidence pertinent at that time.  
VAOPGCPREC 3-2000 (April 10, 2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, in effect 
prior to November 7, 1996, the criteria for the next higher 
rating, 70 percent, were the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  And the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with 


almost all daily activity such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, in effect 
since November 7, 1996, the criteria for the next higher 
rating, 70 percent, are occupational and social impairment 
with deficiencies in most areas, such as work, social, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned where there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance and 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A Rating Higher than 50 Percent Prior to July 1, 1996

PTSD has been rated as 50 percent disabling prior to July 1, 
1996, when the rating was increased to 70 percent.  The 
question presented is whether the criteria for the next 
higher rating, 70 percent, were met prior to July 1, 1996. 

In his statements and testimony, the veteran asserts that he 
should have been rated 100 percent disabled from the date of 
the grant of service connection because his symptoms were as 
bad then as they are now.  



On VA examination in December 1993, the veteran complained of 
nightmares and irritability.  He denied symptoms of numbing, 
avoidance of stimuli, or increased arousal associated with 
PTSD.  The veteran was described as pleasant, well-groomed, 
and cooperative.  There was no evidence of major tension or 
startle reaction.  Speech was coherent and relevant.  His 
mood was euthymic and his affect was appropriate.  There was 
no indication of a thought disturbance or perceptional 
problem.  The veteran denied homicidal or suicidal ideation.  
He denied obsessions, compulsions, or phobias.  There were no 
psychosomatic trends.  He was oriented.  His concentration 
and memory were good, judgment was satisfactory, and insight 
was fair.  

On VA examination in January 1995, the veteran complained of 
intrusive memories of Vietnam, problems with concentration, 
hypervigilance, startle response, sleep disturbance, 
nightmares, avoidance of reminders of Vietnam, irritability 
with outbursts of anger, and social avoidance.  He stated 
that he was a full-time clerk at the Post Office, where he 
had worked for eight years, and that he had no disciplinary 
actions pending.  He reported that he did not miss any time 
from work and attended Sunday services at his church, but was 
too busy to attend more.  He indicated that he had a few 
hobbies that he enjoyed. 

On mental status examination, the veteran was described as 
alert, oriented, and neatly groomed.  He did appear 
depressed.  His speech was spontaneous, coherent and goal-
oriented.  He had no complaints in the memory and intellect 
area and these appeared to be intact.  He denied delusions or 
hallucinations.  He reported constantly fearing that he would 
kill someone if they made him angry enough, but denied any 
desire to kill anyone or any history of assault.  The 
examiner indicated that the veteran appeared to have PTSD and 
exhibited moderate impairment of social industrial 
adaptability.  The Global Assessment of Functioning (GAF) 
score was 65.

VA records show that from February 1995 to July 1996 the 
veteran was followed almost on a monthly basis in individual 
therapy during 1995 and in group therapy in 1996.  In 
March 1995, on evaluation of PTSD symptoms, the veteran was 
described as married with children and employed full time. 

On mental status examination, the veteran was described as 
well groomed, articulate, insightful, and socially facile.  
His mood was depressed with congruent affect.  Judgment was 
good.  He denied hallucinations, delusions, paranoia, thought 
disorder, or suicidal ideation.  He reported occasional 
problems with concentration and short term memory, but 
neither was observed.  He indicated that marital conflict and 
work caused stress.  Psychological testing was administered.  
The veteran reported experiencing extreme guilt, 
hopelessness, and depression.  It was noted that the symptoms 
significantly impacted on social functioning.  The GAF score 
was 50.

There is no other pertinent evidence of record until the July 
1996 report of VA examination, which was the basis for 
increasing the rating of PTSD to 70 percent. 

The record shows that the veteran was examined twice, once in 
1993 and again in 1995.  In 1993, the veteran complained of 
nightmares and irritability.  The veteran was described as 
pleasant, well-groomed, and cooperative.  There was no 
evidence of major tension or startle reaction.  Speech was 
coherent and relevant.  His mood was euthymic and his affect 
was appropriate.  There was no indication of a thought 
disturbance or perceptional problem.  The veteran denied 
homicidal or suicidal ideation.  He denied obsessions, 
compulsions, or phobias.  There were no psychosomatic trends.  
He was oriented.  His concentration and memory were good, 
judgment was satisfactory, and insight was fair.  There was 
no indication that the veteran was so severely impaired that 
he had problems retaining employment or that his ability to 
establish and maintain effective or favorable relationships 
was severely impaired. 

In 1995, the veteran complained of symptoms associated with 
PTSD, but he was working full time, where he worked for eight 
years, and no disciplinary actions were pending.  He reported 
that he did not miss any time from work and he did socialize 
by going to church and that he enjoyed several hobbies, 
including fishing. The veteran was described as alert, 
oriented, and neatly groomed.  He did appear depressed.  His 
speech was spontaneous, coherent and goal-oriented.  He had 
no complaints in the memory and intellect area and these 
appeared to be intact.  He denied delusions or 
hallucinations.  He reported constantly fearing that he would 
kill someone if they made him angry enough, but denied any 
desire to kill anyone or any history of assault.  The 
examiner indicated that the veteran appeared to have PTSD and 
exhibited moderate impairment of social industrial 
adaptability.  The GAF score was 65. 

While the veteran maintains that his symptoms were as bad in 
the past as they are now, the record in 1993 and 1995 does 
not document severe impairment in the ability to retain 
employment as the veteran was working and had been working 
for the same employer for eight years, and he had no 
documented disciplinary problems at work.  Socially, there 
was evidence that the veteran enjoyed a few hobbies and he 
attended church.  There was no specific finding as to a 
severe inability to from social relationships.  

As for the evaluation of PTSD symptoms in March 1995, the 
veteran was described as married with children and employed 
full time.  He indicated that marital conflict and work 
caused stress, and he complained of experiencing extreme 
guilt, hopelessness, and depression.  It was noted that the 
symptoms significantly impacted on social functioning, and 
the GAF score was 50.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV), a GAF score of 50 indicates the 
inability to keep a job, which was not documented.  In 
reconciling the evidence of record prior to July 1, 1996, 
while there is evidence of a change in symptomatology, in the 
absence of documentation of severe employment and 
relationship impairments, the symptomatology present prior to 
July 1, 1996, did not more nearly approximate or equate to 
the criteria for a 70 percent rating. 

A Rating Higher than 70 Percent Prior to September 23, 1997.

PTSD has been rated as 70 percent disabling prior to 
September 23, 1997, when the rating was increased to 100 
percent.  The question presented is whether the criteria for 
the 100 percent rating were met prior to September 23, 1997. 

On VA examination in July 1996, the veteran complained of 
almost total social isolation, but indicated that he 
occasionally had a good day where he would spend several 
hours with his grandchildren.  He complained of daily 
intrusive thoughts that interfered with his concentration to 
the extent that co-workers or family members had to actively 
draw his attention.  He complained of irritability and 
frequent warnings due to missing work or irritability at 
work, although he had not received any actual suspensions.  
He reported awakenings at night and nightmares of Vietnam.  
He described suicidal ideation without intent and 
hypervigilance.  He reported feeling uncomfortable in crowds 
and that his only social activity outside of family consisted 
of attending church.  On mental status examination, the 
veteran's affect was extremely depressed and he made little 
eye contact.  Speech was spontaneous, coherent, and goal-
oriented.  Memory and intellect appeared to be intact.  The 
GAF score was 50.

VA records from July 1996 to September 1997 show that the 
veteran was in group therapy and he was started on medication 
because of symptoms of depression, panic attacks, social 
isolation, and stress. 

Under the criteria in effect prior to November 7, 1996, the 
veteran was not virtually isolated in the community, he had 
not grossly repudiated reality, he had not retreated from 
mature behavior, and he had not demonstrated the inability to 
retain employment as he continued to be fully employed.  For 
this reason, the preponderance of the evidence is against 
finding that PTSD was of such a nature as to more nearly 
approximate the criteria for a 100 percent rating prior to 
September 23, 1997, under the criteria in effect before 
November 1996.  

Under the criteria in effect since November 7, 1996, the 
veteran was not totally occupationally and socially impaired 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance and 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  For this reason, the preponderance of the 


evidence is against finding that PTSD was of such a nature as 
to more nearly approximate the criteria for a 100 percent 
rating prior to September 23, 1997, under the criteria in 
effect since November 1996.  

An Earlier Effective Date for the 100 Percent Rating for PTSD 

The record shows that the veteran received a disability 
retirement in August 1998, and he was found to be disabled by 
the Social Security Administration from August 1998.  The 
record further shows that the veteran was hospitalized for 
three weeks in October and November 1997, and that thereafter 
he was on a leave of absence prior to his retirement in 
August 1998.  (See January 2004 hearing transcript at 
page 12, Social Security Administration determination dated 
in June 2004, and postal service notification of personnel 
action processed in September 1998).

A VA hospital summary discloses that in October and November 
1997 the veteran was treated for worsening symptoms 
exacerbated by occupational stress.  The veteran reported 
that for the prior three months his nightmares and lack of 
sleep had been getting worse.  He reported increased 
irritability and decreased ability to concentrate on tasks 
that result in anxiety and depression.  His wife indicated 
that his hypervigilance had gotten worse.  She indicated that 
she had been trying to get him to come in for medical care 
for months.   

In this case, the RO determined that September 23, 1997, is 
the date entitlement arose based on a VA record, dated that 
same date, which shows that the veteran was involved in a 
dispute with repairman, which escalated into a physical 
confrontation in which the veteran barely avoided arrest. 

The effective date for a rating increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

In accordance with 38 C.F.R. § 3.400(o)(1), the date for the 
100 percent rating is either the date of receipt of the 
current claim, that is, November 8, 1993, or the date 
entitlement arose, whichever is later.  
The question presented is whether there is a date earlier 
than September 23, 1997, in which the evidence shows that the 
criteria were met for the 100 percent rating.  The term 
"increase" as used in 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 
519 (1997). 

As previously discussed, the veteran's PTSD did not meet the 
criteria for a rating higher than 50 percent prior to July 1, 
1996, or a rating higher than 70 percent prior to September 
23, 1997, in the absence of documentation of virtual 
isolation in the community, gross repudiation of reality, 
retreat from mature behavior, or the inability to retain 
employment.  Also, there is no evidence prior to September 
23, 1997, of grossly inappropriate behavior, of a persistent 
danger of hurting self or others, or of disorientation. 

For this reason, the Board finds that the 100 percent rating 
is based on the date entitlement arose, September 23, 1997, 
which is later than the date of receipt of claim, and the 
criteria for the 100 percent rating had not been met prior to 
September 23, 1997.  As the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder prior to July 1, 1996, is denied. 

An initial rating higher than 70 percent for post-traumatic 
stress disorder prior to September 23, 1997, is denied. 

An effective date earlier than September 23, 1997, for the 
100 percent rating for post-traumatic stress disorder is 
denied.

____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


